Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 20 September 2021 has been entered.

Status of Claims
It is noted that Applicant’s new claims 35-37 are withdrawn at this time in view of Applicant’s species election of ‘acetic acid’, with regard to claim 8.
Claims 35-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 December 2020.

Claims 1, 2, 5-11, 14, 15, 23, 33 and 34 are pending.
Claims 35-37 are withdrawn from consideration.

	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/66314, 12/14/2017, which claims benefit of 62/434,030, 12/14/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-11, 14, 15, 23 and 33-37 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a newly cited rejection, based on Applicant’s claim amendment.

Claims 1, 2, 5-11, 14, 15, 23 and 33-37 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 1, lines 16-18, recites: “…; the culture of microalgae occurs in non-axenic conditions with bacterial contamination and toxicity from the ammonium and/or ammonia increases the culture life of the microalgae in the non-axenic conditions;...”
However, it is not clear what properties or characteristics of the culture of microalgae encompasses the act of increasing the culture life of the microalgae. The specification recites: “…, the ammonia toxicity of a microalgae culture comprising refined or unrefined by-product stream…may be controlled…to increase the culture life of the microalgae” (originally-filed specification, pg. 26, para. [00102]); and “…, a method of culturing microalgae with ammonia or ammonium in which at least one of the residual ammonia or ammonium and culture medium pH may be controlled to maintain a desired range of ammonia toxicity may be used in a microalgae culture in non-axenic conditions (e.g., culture experiencing bacterial contamination)” (pg. 26, para. [00103]). 
However, it is not clear how ‘increasing the culture life of the microalgae’ is determined, and the disclosure provides no guidance to the practitioner of the method. It is not clear if ‘increasing the culture life of the microalgae’ encompasses an increase in biomass, an increase in a particular (bio)physiological activity or a maintenance of the microalgae over a longer period of time than would otherwise be expected. It is also not clear in what way or at what level the ‘toxicity from the ammonium and/or ammonia’ results in the increase of the culture life of the microalgae, and the disclosure provides no guidance to the practitioner. For example, there are no specific levels of ammonium and/or ammonia cited in the claim; therefore, it is not clear if any amount of ammonium and/or ammonia would result in a toxicity level that would increase the culture life of the microalgae, if measurable by some standard. (For example, Figure 11 of the instant disclosure shows that cell ash free dry weight decreased (on average) over time in 1gN/L NH4 (pg. 2, para. [0017] and Fig. 11).)
In addition, the term ‘increasing’ is a relative term which renders the claim indefinite. The term ‘increasing’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition, explanation or description given for the term 'increasing' within the context of the culture life of the microalgae (MPEP 2173.05 (b)(I)). If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree)...(See MPEP 2173.05 (b)(I).) For example, a baseline or control level of microalgal culture life is not described in order to be able to ascertain if the culture life of the microalgae is increasing due to the toxicity from ammonium and/or ammonia compare to culture conditions in which the toxicity is not present.
For the purpose of compact prosecution, the claim will be interpreted such  that any method of increasing protein content in microalgae found in the prior art, in which the culture of microalgae is supplied with ammonia and/or ammonium and in which cell (culture) mass and/or number is increased, will be applicable prior art.

Claim 1, lines 19-20, recite: “…the increased protein content is measured as an increase in percent nitrogen or protein concentration in the microalgae.”
However, it is not clear if this measurement is a step required by the method or whether Applicant has merely chosen to perform the measurement in the described manner by way of determining increasing protein content. For example, Figure 21 of the instant disclosure shows that the amount of total protein can be determined as g/L unit. In addition, Figure 25 shows that the amount of total protein can be determined as % Nitrogen (but it is not clear what this percentage of nitrogen is compared to in order to arrive as a percent). The claim does not recite guidance with regard to how the percentage of nitrogen is determined. The limitation will be addressed at the discretion of the Examiner.

Claim 7 recites: “The method of claim 1, wherein the step of controlling the pH of the culture medium comprises the addition of a base comprising at least one selected from the group consisting of sodium hydroxide, magnesium hydroxide, and calcium hydroxide.”
However, it is not clear if this limitation is intended to replace the step of controlling the pH using the pH auxostat system (which adds NH4OH (ammonium hydroxide) as a titrant), as described in claim 1 or if the claim is citing additional bases that are utilized to control the pH (by the pH auxostat system).
For the purpose of compact prosecution, the claim will be interpreted, according to its broadest reasonable interpretation, to mean that the bases cited in claim 7 are additional bases (i.e., besides NH4OH)  that can be used to control pH using the pH auxostat system.
Prior art will be applied according to this interpretation.

35 U.S.C. § 112(d)
The rejection of Claim 10 under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the Final Office Action mailed 18 June 2021, is withdrawn in view of Applicants’ amendment received 20 September 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 2, 5-11, 14, 15, 33 and 34 are rejected under 35 U.S.C. §103 as being unpatentable over Whitman et al. (U.S. Patent Application Publication No. 2015/0315538 A1; Pub. Date: Nov. 5, 2015) in view of Ganuza et al. ((2008) Biotechnol. Lett. 30: 1559-1564), Syrett ((1953) Annals of Botany XVII(65): 1-19), Norici et al. ((2002) Physiologia Plantarum 116: 186-191), and Janthanomsuk et al. ((2015) Biores. Technol. 196: 592-599).
This is a newly cited rejection, based, in part, on Applicant’s claim amendment.
[All references except Norici et al. and Janthanomsuk et al. cited in the Final Office Action mailed 18 June 2021.]

Whitman et al. addresses some of the limitations of claim 1, and the limitations of claims 9 and 14.
Regarding claims 1, 9 and 14, Whitman et al. shows methods of cultivating microalgae. The methods may be useful in the increased production of microalgae biomass, protein and lipid (pg. 1, para. [0002] [Claim 1- A method of increasing protein content in microalgae]).
Where used as a buffer system, ammonia may also serve as a source of nitrogen to the microalgal culture (pg. 6, para. [0052] [Claim 1- providing a culture of microalgae having an ammonia toxicity level, supplying the culture of microalgae with at least one of ammonium and ammonia as a nitrogen source]).
Methods of inducing protein production in microalgae comprise maintaining a pH of the inoculated culture media between about 6.8 and about 9.2 (pg. 8, para. [0074]). The pH of the microalgal culture within the fermentor may be controlled and maintained. In specific embodiments, the pH may be maintained at a pH range of about 6.0 to about a pH of 9.5 (pg. 6, para. [0052] [Claim 1- measuring a pH of the culture medium, controlling the pH of the culture medium to increase the protein content of the microalgae] [Claim 14]).
Any buffer system compatible with the growth of microalgae may be used, and in specific embodiments, aqueous ammonia (NH4OH) and phosphoric acid may be included in the culture media to buffer the culture to a desired pH (pg. 6, para. [0052] [Claim 1- wherein the step of controlling the pH of the culture medium comprises adding NH4OH as a titrant]).
Ammonia may be included in the culture media in sufficient amounts to provide between about 1.0g and about 10g N2 per each 100g of algae biomass (pg. 6, para. [0052] [Claim 1- measuring a residual ammonia concentration in the culture medium, controlling the residual ammonia concentration in the culture medium]).
Ten (10) propagations of Chlorella were prepared to optimize the production of protein. The amount of ammonia (in ml, diluted in solution to give 100g/L) introduced into the inoculated culture media at various time points is shown in Table 2. The ammonia was introduced to adjust the pH of the inoculated culture media (pg. 11, para. [0093] thru [0094] and Table 2). Table 2 shows that total protein increased over time from 4.44ml to 496.05ml (pg. 11, para. [0094], Table 2 thru pg. 12, cont. Table 2). Table 1 shows that the microalgae biomass increased over time from 7.41ml to 496.05ml (pg. 11, para. [0092] and Table 1 [Claim 1- measuring and controlling the residual ammonia concentration in the culture medium to maintain an internal microalgae cell ammonium concentration within a pre-determined range to increase the protein content in the microalgae] [Claim 9]).
Introducing brewers hops into the culture media may work to protect the culture against the growth or infection by undesirable microorganisms, such as bacteria (pg. 6, para. [0055]). Table 1 shows that in the presence of ammonia the culture life of the microalgae increase over time (pg. 11, Table 1 [Claim 1- the culture of microalgae occurs in non-axenic conditions with bacterial contamination and toxicity from the ammonium and/or ammonia increases the culture life of the microalgae in the non-axenic conditions]).
It is noted that the working examples shown in Whitman et al. do not incorporate the use of brewers hops. Therefore, one of ordinary skill in the art would understand that the microalgal cultures shown in said working examples are non-axenic. In addition, any attempt to remove bacterial contamination is not described in said working examples.

Whitman et al. does not show: 1) the step of controlling the pH of the culture medium comprises adding NH4OH as a titrant by a pH auxostat system [Claim 1]; 2) the internal microalgae cell ammonium concentration is maintained in the range of 2-10mg/L or at up to 10 mg/L or [Claims 1 and 10]; 3) the increased protein content is measured as an increase in percent nitrogen or protein concentration in the microalgae [Claim 1]; 4) the concentration of the NH4OH titrant is in the range of 0.1-20% [Claim 2]; 5) the concentration of the NH4OH titrant is in the range of 0.1-1% or 1-10% [Claims 5 and 6]; 6) the step of controlling the pH of the culture medium comprises the addition of a base comprising at least one selected from the group consisting of sodium hydroxide, magnesium hydroxide, and calcium hydroxide [Claim 7]; 7) supplying the microalgae culture with at least one organic carbon source selected from the group consisting of acetic acid [Claims 8 and 33] [species election]; 8) the microalgae are Aurantiochytrium or Schizochytrium [Claims 11 and 34]; and 9) the residual ammonia concentration in the culture medium is less than or equal to 2.0 g/L [Claim 15].

Ganuza et al. addresses some of the limitations of claims 1, 5, 7 and 11, and the limitations of claims 2, 6, 8, 15, 33 and 34.
Regarding claims 1 and 34, Ganuza et al. shows that Thraustochytrids, in particular Schizochytrium spp are used for the production of valuable polyunsaturated fatty acids (pg. 1559, column 1, Abstract [Claims 11 and 34]).
The medium used to grow Schizochytrium sp G13/2S was designed to ensure maximum biomass production (pg. 1563, column 2, lines 2-6 [nexus to Whitman et al.] [increasing biomass and/or protein content in microalgae]). Schizochytrium sp G13/2S was grown in shake flask cultures on a defined medium with diammonium tartrate as the principal nitrogen source (pg. 1561, column 1, para. 4 [nexus to Whitman et al.] [supplying the microalgal culture with ammonia or ammonium]).
A pH-auxostat fermentation was initiated in which NH4OH was added to control the pH at 7. During a typical fermentation run some 135ml of 9.5% (w/v) NH4OH (=6.2g NH3) were added (pg. 1561, column 2, para. 2 thru pg. 1562, column 1, line 1) [Claim 1- a pH auxostat system] [nexus to Whitman et al.] [measuring pH and residual ammonia concentration in the culture medium, controlling pH and residual ammonia concentration in the culture medium]).
Regarding claims 2, 5 and 6, during a typical fermentation run some 135ml of 9.5% (w/v) NH4OH (=6.2g NH3) were added (pg. 1561, column 2, para. 2 thru pg. 1562, column 1, line 1).
Regarding claim 7, the pH of the medium was adjusted to 7 with 2M KOH (potassium hydroxide) (pg. 1560, column 2, para. 1).
Regarding claims 8 and 33, under a pH-auxostat system, the activity of the microorganism itself regulates the nutrient supply by causing a shift in the pH of the medium which, in turn, causes the addition of more nutrient (as the pH titrant) to the medium. This technique was successfully used for microbial DHA production using acetic acid as the feeding nutrient for Crypthecodinium cohnii (pg. 1560, column 1, para. 1).
Regarding claim 15, the ammonia concentration with the fermenter was maintained between 300mg/l and 400mg/l by the strategy of adding 9.5% (w/v) NH4OH over 49 hours (pg. 1562, column 1, lines 2-4).

Syrett provides motivation for determining the internal microalgae ammonium concentration in nitrogen-starved cells in culture, by way of addressing the limitations of claims 1 and 10.
Syrett shows that the addition of ammonium sulphate to a suspension of nitrogen-starved Chlorella cells is followed immediately by the rapid assimilation of ammonia and a large increase of the respiration rate. The assimilation of ammonia and the high rate of respiration continue until either all the ammonia has been assimilated or some carbon reserve within the cells has been exhausted (pg. 1, Abstract [nexus to Whitman et al.] [Chlorella microalgae, supplying a microalgal culture with ammonia or ammonium]). The assimilation of ammonia into the suspension cells could be measured. Cells were killed and liberated the ammonia that was present in both the cells and the medium (pg. 3, para. 2).

Norici et al. addresses some of the limitations of claim 1, and provides motivation for expecting that microalgae supplied with an ammonia and/or ammonium source, as shown by Whitman et al. and Ganuza et al., would produce more protein than microalgae supplied with a different nitrogen source, such as nitrates, by way of addressing the limitations of claim 1.
Norici et al. shows the cultivation of the microalga Dunaliella salina under a variety of N (nitrogen) growth regimes (pg. 186, Abstract). D. salina cells grown in culture were supplied with either NH4Cl or NaNO3 as the nitrogen (N) source (pg. 187, column 1, para. 2 [nexus to Whitman et al. and Ganuza et al.] [propagate microalgae in ammonia or ammonium]).
Regarding claim 1, Norici et al. shows that the protein content of the microalga increased when cells were grown in 5mM NH4+ nitrogen vs growth in 5mM NO3- nitrogen. The protein content was measured as an increase in protein concentration (i.e., protein per pg cell) (pg. 188, column 1, Table 1). Therefore, with equal external N concentrations, higher intracellular N concentrations may be attained when N is available as NH4+ (pg. 189, column 1, para. 3).
Compare to Applicant’s working examples which show the growth of the microalga Chlorella using either ammonium (NH4) or nitrates (NO3) (specification, e.g., pg. 29, para. [00113] and Fig. 11).

Janthanomsuk et al. provides motivation for substituting the Schizochytrium sp., shown by Ganuza et al., with an Aurantiochytrium species as the microalgal species used in the method incorporating the use of ammonium as a nitrate source, by way of addressing the limitations of claim 11.
Regarding claim 11, Janthanomsuk et al. shows a pH-auxostat fed-batch technique for the cultivation of Auranthiochytrium B072 in a bioreactor to attain high cell density (pg. 593, column 1, para. 1 [nexus to Ganuza et al.] [pH-auxostat system for cultivating microalgae]). Cultivation was conducted in a Biostat B fermenter, and ammonium sulfate was added to the culture medium as the sole nitrogen (N) source (pg. 593, column 1, para. 3 [nexus to Ganuza et al.] [ammonium as the sold N source]). B072 outperformed other oleaginous yeasts/fungi in terms of speciﬁc lipid productivity and lipogenic enzyme activities (pg. 598, column 2, para. 1 [nexus to Whitman et al.] [increased protein content with regard to enzyme production]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of increasing protein content in microalgae, as shown by Whitman et al., by: 1) controlling pH by adding NH4OH in the range of 0.1-20% or 1-10% [Claims 2 and 6]; 2) supplying acetic acid/acetate as an organic carbon source [Claims 8 and 33] [species election]; and 3) maintaining a residual ammonia concentration in the culture medium to less than or equal to 2.0g/L [Claim 15], as shown by Ganuza et al., with a reasonable expectation of success, because Ganuza et al. shows a method for increasing the biomass of microalgae by manipulating the ammonia and/or ammonium source as a way to feed, and control the pH of, the culture medium in which the microalgae are growing, which is the method, shown by Whitman et al. (MPEP 2143 (I)(A,G)).
It would have been further obvious to have expected that the incorporation of ammonia and/or ammonium into a microalgae culture would increase the protein content of the microalgal cells [Claim 1], as shown by Norici et al., with a reasonable expectation of success, because Norici et al. shows that at a specific concentration of ammonium and nitrate, D. salina microalgal cells produce when grown in ammonium about twice as much protein than when grown in nitrate (pg. 188, column 1, Table 1). 
Norici et al. teaches about the potentially toxic nature of NH4+ with regard to microalgal survival (pg. 187, column 1, para. 1). Norici et al. also teaches that the cells’ response to the type of N source exerts an effect on intracellular pH. While in fact NO3- reduction and subsequent assimilation increase intracellular pH, NH4+ uptake and assimilation cause a decrease in pH that, in most conditions equals or exceeds the pH increase caused by the protonation of NH3 molecule, so that overall entry and assimilation of NH4+ /NH3 causes a slight decrease in intracellular pH (pg. 189, column 2, para. 2). That is, one of ordinary skill in the art would understand, from the teachings of Norici et al., that the ammonia and/or ammonium should be kept below the toxicity threshold during microalgal cell culture, and that changes in pH and external nitrogen content affect the intracellular pH and NH4+ content of the microalgal cells.
Therefore, one of ordinary skill in the art of microalgal cell culture would have been motivated to have developed a method for increasing protein in microalgae, as described in instant claim 1, by: 1) being aware of the ammonia toxicity threshold level of said microalgae; 2) supplying the culture of microalgae with at least one of ammonium and ammonia as a nitrogen source; 3) measuring both a pH of the culture medium and a residual ammonia concentration in the culture medium [e.g., in order to monitor and avoid potential toxicity levels]; 4) controlling both the pH of the culture medium and the residual ammonia concentration in the culture medium to maintain an internal microalgae cell ammonium concentration within a pre­determined range to increase the protein content in the microalgae; and 5) measuring the increase in protein content as an increase in protein concentration in the microalgae.
It would have been obvious to have controlled the pH by adding NH4OH which is in the concentration range of 0.1-1% [Claim 5], with a reasonable expectation of success, because Ganuza et al. shows using a stock of NH4OH with a concentration of 9.5%; and, therefore, it would be obvious to one of ordinary skill in the art of microalgal propagation to use routine optimization to determine how dilute or concentrated the ammonium stock should be for the purposes of controlling the pH of the growth medium of a specific type of microalga, in the context of its time frame for maximum biomass and protein accumulation, barring a criticality for the specific limitations (MPEP 2144.05 (II)(A) and (III)(A) and MPEP 2144 (III)).
It would have been obvious to have substituted the potassium hydroxide (KOH), shown by Ganuza et al., with any other hydroxide compound, such as sodium hydroxide, magnesium hydroxide or calcium hydroxide [Claim 7], to control pH, with a reasonable expectation of success, because one of ordinary skill in the art of pH adjustment would understand that hydroxide compounds, as so-called bases, can be used to adjust or control the pH of a medium (MPEP 2143 (I)(A,B(3),G) and (MPEP 2144 (I)).
It would have been further obvious to have maintained the internal microalgae cell ammonium concentration at up to 10mg/L or 2-10mg/L [Claims 1 and 10], with a reasonable expectation of success. First of all, both Whitman et al. and Ganuza et al. show that the microalgae that were being propagated did not suffer from ammonia toxicity, because throughout the cultivation process the biomass or protein content or lipid content continued to accumulate to a final optimized amount. Therefore, one of ordinary skill in the art would understand that, because the microalgae were not adversely affected by ammonia toxicity, their internal levels of ammonium concentration had to be below some critical amount, e.g., below their ammonia toxicity threshold amount (MPEP 2144 (I)). In addition, Syrett teaches that internal ammonia assimilation is related to a high respiration rate in the microalga Chlorella vulgaris (pg. 1, Abstract). Therefore, one would be motivated to determine the internal microalgae cell ammonium concentration so as to maintain an optimal cell respiration rate, which would result in optimal growth of the microalgal cells (MPEP 2144 (I)).
In addition, the specification recites: “The internal ammonium concentration of a cell may be calculated from the external culture pH, and the residual ammonia concentration in the culture, assuming that the internal pH of the cell and the ionic strength are maintained constant” (originally-filed specification and spec. amdt., pg. 19, para. [0091]). Because both Whitman et al. and Ganuza et al. measure both of these parameters, it would have been obvious to one of ordinary skill in the art to have been able to have determined the internal ammonium concentration of the microalgae being cultivated, and to also have determined the optimal internal microalgae cell ammonium concentration that would result in the desired amount of protein or biomass (e.g., 2-10mg/L, as recited in claim 1) (MPEP 2144 (I) and (MPEP 2144.05 (II)(A) and (III)(A)). Syrett shows that a step in the study of ammonia or ammonium assimilation by microalgal cells includes the determination of said ammonia/ammonium within the cells.
It would have been obvious to have substituted the Thraustochytrid Schizochytrium strain, shown by Ganuza et al., with an Aurantiochytrium sp. as the microalgal microorganism used in the claimed method [Claim 11], with a reasonable expectation of success, because Janthanomsuk et al. shows that an Aurantiochytrium species of microalga can be propagated in cell culture with ammonium as the sole nitrogen source, which is shown by Ganuza et al. (MPEP 2143 (I)(A,G)). Even in the absence of Janthanomsuk et al., it would have been obvious to have utilized an Aurantiochytrium species, because Ganuza et al. shows that the Thraustochytrid Schizochytrium can utilize ammonia/ammonium as a nitrogen source (pg. 1559, Abstract). That is, it would be obvious to one of ordinary skill in the art to substitute the Schizochytrium sp, shown by Ganuza et al., with another Thraustochytrid species, such as Aurantiochytrium, with the reasonable expectation that Aurantiochytrium would also be able to utilize ammonia and/or ammonium as a nitrogen source, because microorganisms of different genera within the same taxonomic family would be expected to have the same biochemical/biophysical properties (MPEP 2143 (I)(A,B(3),G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Ganuza et al. shows the method for propagating a microalgal species using the pH-auxostat to control the ammonia/ammonium content of the culture medium resulted in a cell yield of above 200g CDW (cell dry weight) per l (pg. 1563, column 1, para. 1). In addition, glucose and ammonium were well utilized by the Schizochytrium strain in this culture system (pg. 1563, column 2, para. 1). That is, adopting the specific propagation parameters, as shown by Ganuza et al., as improvements to the method optimized the desired output of biomass and lipid (MPEP 2143 (I)(A,D,G)).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. §103 as being unpatentable over Whitman et al. in view of Ganuza et al., Syrett, Norici et al., and Janthanomsuk et al., as applied to claims 1, 2, 5-11, 14, 15, 33 and 34 above, and further in view of Morita et al. ((2000) Appl. Biochem. Biotechnol 87: 203-218).
[Morita et al. cited in the Final Office Action mailed 19 June 2021.]

Whitman et al. in view of Ganuza et al., Syrett, Norici et al., and Janthanomsuk et al., as applied to claims 1, 2, 5-11, 14, 15, 33 and 34 above, do not show: 1) supplying the microalgae culture with a supply of light comprising photosynthetically active radiation (PAR) [Claim 23].

Morita et al. addresses the limitations of claim 23.
Morita et al. shows a batch culture of the green microalga Chlorella sorokiniana (pg. 203, Abstract [nexus to Whitman et al.] [cultivation of Chlorella microalgae]).
Regarding claim 23, microalgae have a greater capacity for photosynthesis than higher plants and are capable of synthesizing a variety of valuable substances. This characteristic makes then potentially useful as part of a CO2 fixation system for converting CO2 into valuable microalgal biomass (pg. 204, para. 1). The maximum photosynthetic productivity was 34.4g of dry biomass/(m2 of installation area “d”) when the cells were illuminated with an average photosynthetic photo flux density (photosynthetically active radiation ([PAR] 400-700nm) simulating the outdoors in central Japan (pg. 203, Abstract).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of increasing protein content in microalgae, as shown by Whitman et al. in view of Ganuza et al., Syrett, Norici et al., and Janthanomsuk et al., as applied to claims 1, 2, 5-11, 14, 15, 33 and 34 above, by supplying the microalgae culture with a supply of light comprising photosynthetically active radiation (PAR) [Claim 23], as shown by Morita et al., with a reasonable expectation of success, because Morita et al. shows that the application of a particular level of PAR maximizes the biomass accumulation of a microalgal Chlorella sp, which is the method and microalga, shown by Whitman et al. (MPEP 2143 (I)(A,G)). In addition, Whitman et al. teaches that, in certain embodiments, the algae may be exposed sunlight or another suitable light source (pg. 9, para. [0079]). Therefore, it would have been obvious, in view of Morita et al., to have applied PAR light to the algal cultures, shown by Whitman et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Morita et al. teaches that microalgae have a greater capacity for photosynthesis than higher plants (pg. 204, para. 1). Therefore, one of ordinary skill in the art of microalgal cultivation would be motivated to apply PAR light, because, by definition, PAR is a type of light radiation that activates photosynthesis (MPEP 2143 (I)(A,G) and MPEP 2144 (I)). In addition, Morita et al. shows that microalgal biomass can be maximized using PAR light (pg. 203, Abstract). Therefore, one of ordinary skill in the art of microalgal cultivation would be motivated to apply PAR light, because the use of PAR light would advantageously increase cell biomass (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 6-8, filed 20 September 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended, and new claims 35-37 were added.
It is noted that Applicant file a third-party affidavit authored by Micheal LaMont on 20 September 2021.

1. Applicant remarks (pg. 6) that independent claim 1 has been amended to recite the limitation that "the culture of microalgae occurs in non-axenic conditions with bacterial contamination and toxicity from the ammonium and/or ammonia increases the culture life of the microalgae in the non-axenic conditions." As explained by Micheal J. LaMont in the Declaration presented in the Appendix, "Among the various nitrogen sources tested during the development of the claimed method, ... ammonia/ammonium most effectively controlled bacterial contamination in non-axenic conditions when present in the culture medium at a concentration sufficient to maintain internal microalgae cell ammonium concentrations in the range of 2-10 mg/L" (see the Declaration at paragraph 5). Micheal J. LaMont goes on to state, "It was observed that the microalgae cells exposed to these concentrations of ammonia/ammonium tolerated the chemical stress well and continued to grow whereas any bacterial cells contaminating the microalgae cultures were unable to grow due to the toxicity of the ammonia/ammonium" (see the Declaration at paragraph 6). This unexpected ability of ammonia/ammonium at specific concentrations in a microalgae culture to control bacterial contamination and the use of this property in non-axenic cultures (i.e., in microalgae cultures grown in non-sterile conditions where bacteria are present) are not taught or suggested in Whitman, Ganuza, Syrett, or Morita.
However, in response to Applicant, it is not clear what the supplied amounts of ammonia/ammonium and bacteria are that the microalgae are exposed to with regard to claim 1. Claim 1 does recite a limitation which describes an internal microalgae cell ammonium concentration which would necessarily be determined after the microalgal cell culture has been supplied with ammonia/ammonium. In addition, the instant specification recites: “The internal ammonium concentration of a cell may be calculated from the external culture pH, and the residual ammonia concentration in the culture, assuming that the internal pH of the cell and the ionic strength are maintained constant” (pg. 19, para. [0091] thru pg. 20, cont. para. [0091]). That is, it appears as though the internal microalgae cell ammonium concentration requires that the external ammonia concentration in the culture is known. One of ordinary skill in the art would understand that the range of external ammonia concentration that would yield an internal microalgae cell ammonium concentration of 2-10mg/L would encompass the entire range of ammonium (NH4OH) as titrant, as described in claims 2, 5 and 6 (and shown by Whitman et al. and Ganuza et al.). Applicant shows no working examples to guide the practitioner as to the levels of external ammonia/ammonium concentration that would be used to obtain the internal microalgae cell ammonium concentration as recited in claim 1. Based on Applicant’s lack of disclosure, one of ordinary skill in the art would, again, understand that all of the levels of NH4OH as titrant, as recited in claims 2, 5 and 6, would result in an internal microalgae cell ammonium concentration of 2-10mg/L, as recited in claim 1. The ammonium concentration range as titrant is not cited in claim 1. In addition, one of ordinary skill in the art would understand that by determining the pH and external titrated amount of NH4OH in the microalgal cell culture, as shown by Whitman et al. and Ganuza et al., the practitioner could determine the optimum internal microalgae cell ammonium concentration through routine optimization.

2. Applicant remarks (pg. 7) that the ability of the ammonia/ammonium in the culture medium to control bacterial contamination is not the only unexpected advantageous property provided by the claimed invention. As noted previously and reiterated by Micheal J. LaMont, "Among the various nitrogen sources tested during the development of the claimed method, ... ammonia/ammonium provided superior protein production in the microalgae cells (see comparative data in Figures 21, 25, 29, and 33 in the referenced patent application)" (see paragraph 5 of the Declaration).
However, in response to Applicant, the subject matter of claim 1 does not describe the ability of ammonia/ammonium in the culture medium to control bacterial contamination. In addition, Applicant has not provided data to show that bacterial contamination is controlled by levels of ammonia/ammonium toxic to bacteria. For example, Muller et al. ((2006) Curr. Microbiol. 52: 400-406, provided here) shows experiments in which the effect of molar ammonium concentrations on different model bacteria, namely, Corynebacterium glutamicum, Escherichia coli, and Bacillus subtilis, is examined. Results showed that the studied bacteria were highly resistant to ammonium; that is, ammonium is not detrimental to C. glutamicum and other bacteria even when present in molar concentrations (pg. 400, Abstract). Therefore, it is not clear at what ammonia/ammonium levels bacterial contamination is controlled. With regard to the superior protein production, this argument is moot, in view of Norici et al., cited above in the 103 rejection.

3. Applicant remarks (pg. 7) that Micheal J. LaMont who has years of experience in commercial cell culture at an industrial scale describes why ammonium is generally not used in that setting (see paragraph 7 of the Declaration). While it might be practical to use ammonia/ammonium at a small scale on the benchtop, large scale manufacturing processes require much greater quantities and safety becomes a concern. Therefore, a skilled artisan in the field of commercial cell culture would consider Liu along together with a variety of other factors including safety factors and would require compelling data such as that presented in the present patent application (see Figures 21, 25, 29, and 33) before concluding that ammonia/ammonium should be used in an industrial microalgae cell culture.
However, in response to Applicant, the claimed subject matter does not require the method to be conducted at an industrial scale only. The method as described in claim 1 could be performed at bench scale. Therefore, the safety concerns of stored ammonia would not be relevant to some applications of the claimed method. That is, the arguments are not commensurate in scope with the claimed invention, which is a requirement for demonstrating unexpected results (see MPEP 716.02(d)).

4. Applicant remarks (pp. 7-8) that while Whitman and Ganuza describe the use of ammonia/ammonium in microalgae cell cultures along with other nutrients to drive biomass production, neither reference evaluates the effect of the ammonia/ammonium on the relative protein abundance in the harvested biomass. Micheal J. Lamont explains the significance of relative protein abundance: "While various nitrogen sources including ammonia/ammonium can drive overall biomass production, each nitrogen source will have a unique effect on the nutrient profile of the harvested biomass ... The effect of the nitrogen sources on the nutrient content and relative protein abundance in harvested biomass is separate from the effect of the nitrogen sources on the overall biomass production."
However, in response to Applicant, this argument is moot in view of Norici et al. cited above in the 103 rejection. Norici et al. shows that the protein content of the cultured microalga increased when cells were grown in 5mM NH4+ nitrogen vs growth in 5mM NO3- nitrogen. The protein content was measured as an increase in protein concentration (i.e., protein per pg cell) (pg. 188, column 1, Table 1). Compare the experiments shown in Norici et al. to Applicant’s own working examples which, for example, show a comparison of the use of ammonia vs nitrates with regard to the amount of total protein (in g/L) (Fig. 29). In addition, Whitman et al. shows experiments in which a specific amount of ammonia (e.g., 80ml) was used to propagate Chlorella microalgae and the total biomass and total protein amounts were determined (pg. 11, Tables 1 and 2). Therefore, it would be obvious to one of ordinary skill in the art to select ammonia amounts or concentrations which would optimize protein production rather than biomass amount at a given pH, time, and temperature of microalgal propagation.

Response to Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 20 September 2021 is insufficient to overcome the rejection of claims 1, 2, 5-11, 14, 15, 23, 33 and 34 based upon the 35 USC §103 rejections as set forth in the last Office action, because when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness, as noted in the Response to Arguments section above. In some cases, the Declaration refers only to the system described in the above referenced application and not to the individual claims of the application (e.g., arguments relating to the use of ammonia/ammonium in an industrial milieu, and relating a specific range of internal microalgae cell ammonium concentrations to control of bacterial contamination). Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP 716.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631